Citation Nr: 1020969	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.

2.  Entitlement to service connection for disability 
manifested by bilateral knee pain, to include as due to 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

3.  Entitlement to increased rating for a cervical spine 
disability initially rated as noncompensable prior to 
September 25, 1996, and rated as 10 percent disabling from 
that date.

4.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right fifth metatarsal.

5.  Entitlement to a compensable rating based upon multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1981, 
from September 1990 to December 1991, from January 2003 to 
October 2003 and from April 2005 to August 2008.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, and from a rating decision issued in 
December 1997 by the RO in New Orleans, Louisiana.  

The Veteran testified at a hearing before an RO hearing 
officer in March 1996, and in November 2000 she testified 
before the undersigned Veterans Law Judge in a hearing at the 
RO.  Transcripts of both hearings are associated with the 
claims files.

The Board remanded the Veteran's case in July 2000, February 
2001, December 2003 and October 2007.  The case has now been 
returned to the Board for further appellate action.

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the Remand that 
follows the Order section of this decision.


FINDINGS OF FACT

1.  The Veteran has not had a disability manifested by hair 
loss at any time during the pendency of her claim.

2.  From June 7, 1994, to February 6, 2007, the Veteran's 
cervical spine disability was manifested by pain and not more 
than slight limitation of motion.

3.  From February 7, 2007, the Veteran's cervical spine 
disability has been manifested by straightening of the 
cervical lordosis with degenerative kyphosis, but not by 
ankylosis or by limitation of forward flexion to 15 degrees 
or less.

4.  From November 10, 1992, the Veteran's residuals of a 
fracture of the right fifth metatarsal have been manifested 
by well-healed fracture without limitation of motion or 
function.

5.  The Veteran has had one or more compensable service-
connected disabilities for the entire period under appeal. 







CONCLUSIONS OF LAW

1.  A disability manifested by hair loss was not incurred in 
or aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).  
 
2.  The Veteran's cervical spine disability warrants a 10 
percent rating, but not higher, during the period of this 
claim prior to February 7, 2007, and a 20 percent rating, but 
not higher, from February 7, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237 (2009).

3.  The criteria for a compensable initial disability rating 
for residuals of a fracture of the right fifth metatarsal are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009).
 
4.  The criteria for a compensable rating pursuant to 38 
C.F.R. § 3.324 based upon multiple, noncompensable service-
connected disabilities are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a disability 
manifested by hair loss and increased ratings for the 
service-connected cervical spine and right foot disabilities.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.





Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Court also 
stated that the failure to provide such notice in connection 
with adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The rating decisions on appeal were issued years before the 
enactment of the VCAA.  However, during the course of the 
appeal the Veteran was provided with the required notice, by 
several letters, most recently in January 2008.  Although the 
Veteran was not provided complete notice until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and service personnel records (SPRs) were obtained, as well 
as VA and private treatment records.  She has also been 
afforded appropriate medical examinations.  The Veteran has 
not asserted, and review of the record does not show, that 
there is any outstanding evidence that should be obtained 
before the Board decides these claims.  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will therefore address the merits of 
the claims.






Entitlement to Service Connection

General Legal Principles

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; 
(B) the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs and symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Disability Manifested by Hair Loss

In December 1991 the Veteran executed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in which she 
denied any rash, skin infection or sores.  In Reports of 
Medical History in December 1991 (demobilization) and May 
1994 (quadrennial), she denied a history of skin disease.

The Veteran's head and scalp were noted as "normal" during 
medical examinations in April 1981 (enlistment in Reserve 
Component); August 1981 (release from active duty); April 
1986 and April 1990 (quadrennial examinations); December 1991 
(demobilization); and May 1994 and May 1995 (quadrennial 
examinations).

The file contains a VA medical certificate in October 1992 
stating the Veteran reported her hair had been falling out 
easily for the past six months.  The Veteran was referred to 
the dermatology clinic for follow-up.  Subsequent dermatology 
clinic notes show the presence of annular seborrheic 
dermatitis on the forehead and cheek but are silent in regard 
to any disorder in the scalp with associated hair loss.

The Veteran had a VA examination of the skin in November 
1992.  There is no indication of complaint of hair loss, and 
no indication of observed skin disorder or hair loss in the 
area of the head.

The Veteran also had a VA general medical examination in 
November 1992 during which she reported hair loss since 
September 1990; she stated her hair began falling out in 
bunches when she deployed to Saudi Arabia but stated the hair 
loss was less intense.  The examiner performed an examination 
of the skin but stated there was no evidence of hair loss 
noted.     

The Veteran presented to the VA dermatology clinic in March 
1994 complaining of rash on her neck. Examination showed some 
erythema or scale on the scalp as well as the neck.  The 
clinical impression was nummular eczema; there is no clinical 
notation of any actual hair loss.

The Veteran had a VA examination of the skin in December 1994 
in which the examiner identified hyperpigmented patches on 
the neck, face, forehead, scalp, upper back and outer thighs, 
most likely consistent with nummular eczema or seborrheic 
dermatitis.  There is no indication of hair loss.

The Veteran was treated at the VA dermatology clinic in March 
1995 for papular eruption on the back of the neck.  On 
examination there was nummular eczema on the back of the neck 
but the skin was otherwise clear; there is no indication of 
hair loss.
 
The Veteran testified before an RO  hearing  officer in March 
1996 that when she washed her hair after return from 
Southwest Asia it would come out by the handful; her hair was 
no longer coming out in clumps but was still coming out at an 
abnormal rate.  She was currently using three different types 
of medicated shampoo.  

The Veteran had a VA general medical examination in July 1997 
in which she complained that when she combed her hair some of 
it would come out; this situation began in approximately 1990 
or 1991 with onset of abdominal cramps.  Examination of the 
head was normal, and the examiner remarked the Veteran had a 
full head of hair.

The Veteran testified before the Board in November 2000 that 
she began to experience hair loss just before she prepared to 
deploy to Southwest Asia.  While deployed she continued to 
experience handfuls of hair coming out when she combed or 
brushed her hair.  The problem continued and became worse 
when she returned home.  She was provided medicated shampoos 
to help with the problem.

The Veteran presented to the VA clinic in February 2001 
complaining of an itch on the scalp and forehead.  
Examination showed diffuse scale on the scalp at the 
hairline, probably seborrheic dermatitis, for which the 
Veteran was provided medicated shampoo.  There is no notation 
of actual hair loss.

VA dermatology outpatient clinic note in March 2002 shows the 
Veteran presented again complaining of persistently scaly 
spots on the scalp.  Examination showed the scalp with fine 
scaling and mild erythema, again probably due to seborrheic 
dermatitis.  Once again there was no notation of actual hair 
loss. 

On review of the evidence above the Board notes as a 
threshold matter that the Veteran's claimed hair loss is not 
medically documented.    

The Board acknowledges that lay evidence in the form of 
statements or testimony by a claimant is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  Layno v. Brown, 6 Vet. App.465, 
469  (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, as noted above the file contains extensive 
documentation of treatment for dermatological complaints, and 
in no case has any hair loss been documented; in fact, VA 
examiners have consistently stated there is no hair loss or 
alternatively that the Veteran has a full head of hair.

In this case, medical evidence does not corroborate the 
Veteran's reported symptomatology, and in fact disproves it.

The Board further notes that treatment records demonstrate 
the presence of rashes in the head and elsewhere on the body, 
variously diagnosed as nummular eczema and seborrheic 
dermatitis.  These rashes are not service-connected, and in 
any event they are not shown to cause any hair loss.  To the 
degree that they are diagnosed, they do not represent an 
undiagnosed chronic illness under 38 C.F.R. § 3.317.
  
Based on the evidence and analysis above, the Board finds 
that service connection for a disability manifested by hair 
loss must be denied.  The evidence preponderates against the 
claim, and the benefit-of-the-doubt rule accordingly does not 
apply.  Gilbert, 1 Vet. App. at 54

Evaluation of Service-Connected Disabilities

General Legal Principles

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2009); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Initial Evaluation of Cervical Strain

The Veteran's cervical spine disability was rated as 
noncompensably disabling prior to September 25, 1996, and as 
10 percent disabling from that date.

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the cervical spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Alternative diagnostic codes 
define rating for intervertebral disc syndrome (IVDS) and 
ankylosis, but the Veteran is not shown to have those 
disorders so the rating criteria will not be discussed 
herein.

The rating schedule did not define "slight" versus 
"normal" versus "severe" limitation of motion.  However, 
although the criteria under Diagnostic Codes 5290 through 
5292 were less defined that the current criteria, guidance 
can be obtained from the amended regulations.  In adopting 
specific ranges of motion to define what is normal, VA stated 
that the ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
to rating spine disabilities under the old criteria.

In that regard, the Board notes that under current VA rating 
criteria normal range of motion of the cervical spine is 
defined as forward flexion and extension to 45 degrees each, 
lateral flexion to 45 degrees bilaterally, and rotation to 80 
degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2009).

Under the criteria effective from September 26, 2003, 
cervical strain is rated under Diagnostic Code 5237 and is 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2009). 

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is warranted if forward flexion of the cervical spine 
is greater than 15 degrees but not greater than 30 degrees, 
or the combined range of motion of the cervical spine is not 
greater than 170 degrees, or muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is warranted if 
forward flexion of the cervical spine in 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  40 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire cervical spine.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

VA X-ray of the cervical spine in March 1994 showed no 
abnormality.

In April 1995 the Veteran presented to the VA clinic 
complaining of neck pain radiating to the left shoulder, 
reportedly since 1990.  The clinical impression was 
degenerative joint disease of the cervical spine.  However, 
VA X-ray of the cervical spine in July 1997 was normal.

The Veteran had a VA joints examination in October 1997 in 
which she complained of constant pain in the left side of her 
neck without relief.  She reported the condition was 
aggravated by sleeping in the wrong position.  She reported 
getting a "crick" in the neck and reported constant 
sensation of pins-and-needles in the cervical area.  She 
denied numbness or tingling in the hands but stated she would 
awake with her hands feeling stiff and double-jointed.  On 
examination she had full range of cervical motion and 5/5 
strength in the upper extremities.  There was some tenderness 
of the left trapezius and paraspinal muscles.  The examiner's 
diagnosis was cervical pain that appeared to be muscular with 
muscle spasms in the left trapezius.   

The Veteran presented to the VA urgent care clinic in June 
1999 complaining of posterior neck stiffness and soreness 
radiating to other areas of the back.  On examination the 
neck was allegedly tender all along the posterior aspect, but 
with no limitation of motion of the head.  The clinician's 
impression was possible myalgia.

VA X-ray of the cervical spine in June 1999 showed some mild 
reversal of the normal cervical lordosis.  However, VA X-ray 
of the cervical spine in July 1999 was normal, and VA 
computer tomography (CT) scan of the cervical spine in 
September 1999 was also normal.

The Veteran had a VA orthopedic consult in July 2000 in which 
she denied symptoms of radiation to her arms.  Motor strength 
was 5/5 in muscles of the upper extremities, and sensory was 
intact.  The clinical impression was cervical strain.

The Veteran testified before the Board in November 2000 that 
she experiences a constant sensation of pins-and-needles in 
the left shoulder and neck area.  She stated she had problems 
lifting anything heavy or with raising her arm above her 
head.  She also reported shooting pain down the left arm into 
the fingers of the left hand.  She was advised to take muscle 
relaxers to relieve the symptoms.
   
In November 2000 the Veteran presented to the VA 
rehabilitative medicine clinic complaining of recurrent 
constant neck pain radiating down her left arm, constant for 
10 years and associated with numbness and tingling and 
weakness in the left upper extremity.  Physical examination 
elicited multiple tender points but no neurological deficits 
or radicular symptoms, no deficits in strength, negative 
Spurling's and deep tendon reflexes (DTRs) 2+.  There was 
positive trigger point at the trapezius with radiation down 
the left arm.  The clinical impression was probable 
fibromyalgia, possibly polymyalgia rheumatica.

A follow-up VA rehab clinic note in February 2001 shows the 
Veteran complained of chronic neck pain shooting into left 
arm as before, with new complaint of being unable to open 
things.  On examination, range of motion of the cervical 
spine was normal but with increased pain with flexion and 
rotation.  There was positive Spurling's on the left, with 
multiple trigger points on the trapezius.  Neurological 
strength was 5/5, sensation was intact and DTRs were 
symmetric.  The clinical impression was cervical strain and 
fibromyalgia, possible cervical spondylosis with 
radiculopathy.

In July 2001 the VA rehab clinic noted the Veteran reported 
continued neck pain without radicular symptoms.  On 
examination there were multiple trigger points over the 
trapezius and medial scapular border.  Range of motion was 
flexion to 45 degrees with ERP (not defined), extension to 30 
degrees with ERP, side flexion to 40 degrees and rotation to 
70 degrees bilaterally.  Spurling's was negative bilaterally.  
Neurological strength was 5/5 and sensation was intact.  

A January 2002 note by the VA orthopedic clinic states the 
Veteran complained of neck pain but denied radiation into the 
arms.  Examination showed paraspinal tenderness, decreased 
motion due to pain (actual ranges of motion not provided) and 
no Spurling's sign.  Upper extremity motor strength was 5/5 
and sensation was intact; DTRs were 2+ bilaterally.  
Electromyography (EMG) study showed minimal evidence of left 
C6 radiculopathy, consistent with a study in 1995 that had 
shown mild C6-7 radiculopathy.  Magnetic resonance imaging 
(MRI) showed mild spondylitic changes at C3-4, C4-5 and C5-6, 
and questionable at C6-7 but no central canal stenosis or 
focal disc herniation.  The clinical impression was no 
myelopathy symptoms, probable chronic myofascial disease such 
as fibromyalgia.  The clinician stated the Veteran would be 
referred to the pain clinic for treatment; no orthopedic 
intervention was needed at the time.

In April 2002 the VA rehab clinic noted the Veteran 
complained of neck pain worsening over the past month and 
radiating into both shoulders.  On examination there was loss 
of the normal cervical lordotic curve.  Multiple trigger 
points were elicited.  Range of motion was flexion to 35 
degrees with pain, extension to 20 degrees with pain, side 
flexion to 40 degrees bilaterally and rotation to 70 degrees 
bilaterally.  Spurling's was negative.  Sensory examination 
was normal and strength was 5/5.  DTRs were 2+ and symmetric.  
The clinical assessment was myofascial pain syndrome with 
overlapping fibromyalgia component.

Review of the evidence above, to which the pre-September 2003 
rating criteria are applicable, shows that the Veteran had 
pain on motion and limitation of motion that more nearly 
approximated slight than moderate.  Therefore, under the 
former criteria and with consideration of 38 C.F.R. § 4.59, 
the Board concludes that a 10 percent rating, but not higher, 
is warranted from the effective date of service connection.  
Range of motion of the cervical spine during the period was 
only slightly less than normal, even with pain (flexion at 
worst 35 degrees compared to normal 45 degrees; extension 20 
degrees compared to normal 45 degrees; flexion to 40 degrees 
compared to normal 45 degrees; rotation to 70 degrees 
compared to normal 80 degrees; and combined range of motion 
to 275 degrees compared to normal 390 degrees).  The 
limitation of motion accordingly most closely approximates 
"slight" impairment under the pre-September 2003 rating 
criteria, rather than "moderate" impairment as required for 
the higher 20 percent rating.  Although the Veteran 
complained of radicular symptoms, the presence of IVDS was 
not confirmed.  The neurological findings were normal.  
Therefore, a rating under alternative rating criteria is not 
warranted.

With respect to the period to be evaluated under the new 
criteria, STRs include a June 2005 X-ray report of the 
cervical spine at BJACH showing moderately severe cervical 
spondylotic changes at C5 and C6 with narrowing of the disc 
spaces due to degenerative disc disease (DDD).  However, the 
vertebral bodies were normal in their height and width.  
There was narrowing of the foramina at C5 and C6 due to 
osteophytes encroachment. 

STRs also include a March 2006 treatment note at BJACH which 
reflects the Veteran complained of chronic neck pain, left 
worse than right, extending into the shoulders.  Pain was 
increased by bending the head forward or backward.  Pain was 
not increased by bending the head from side to side or by 
swallowing, coughing, sneezing or lying down.  On examination 
the neck was not swollen or tender, and the paracervical 
muscles were not tender to palpation.  The cervical spine 
range of motion was normal, and foraminal compression did not 
cause pain to radiate.  Neurological examination was grossly 
normal.  The clinical impression was cervicalgia.

The Veteran had an MRI of the cervical spine at BAMC in 
February 2007 that showed straightening of the cervical 
lordosis with minimal degenerative kyphosis.  There was no 
definite foraminal narrowing seen.  The impression was 
degenerative kyphosis from C3 through C6 with minimal central 
canal kyphosis.

A Report of Physical Evaluation Board (PEB) proceedings dated 
in May 2008 recommended the Veteran be discharged from 
service for disabilities including cervicalgia without 
neurologic abnormality.  The PEB noted MRI had shown 
degenerative kyphosis of C3 through C6 and cervical forward 
flexion of 30 degrees, with tenderness to palpation and 
muscle spasm.  The PEB recommended assignment of a 20 percent 
disability rating.

The Veteran had a VA orthopedic examination in June 2008 in 
which the examiner, a board-certified orthopedic surgeon, 
reviewed the claims files.  The Veteran reported her neck 
pain caused difficulty sleeping.  Pain was usually 3/10 in 
intensity, flaring to 10/10 approximately five times per 
week.  The Veteran stated she could perform all activities of 
daily living (ADLs).  The examiner noted the Veteran seemed 
to be able to move her neck fairly freely without hesitation 
during interview, but during motion testing she was more 
tight and restricted in her motion.  The Veteran was able to 
forward flex to 40 degrees, extend to 20 degrees, lateral 
bend to 30 degrees left and right, and rotate to 50 degrees 
left and right.  DTRs were 2+, and nerves were intact.  There 
were no muscular spasms in the neck.  The examiner diagnosed 
cervical pain and stated the disability did not affect her 
ADLs or her ability to work.  There was no specific lack of 
coordination, weakness, or excess fatigability of the neck 
that affected the Veteran's function or range of motion. 

The Veteran also had a VA neurology examination in June 2008 
in which the examiner was requested to specifically identify 
whether the Veteran had cervical radiculopathy.  The examiner 
reviewed the claims files, performed a clinical examination, 
and stated there is no evidence of cervical radiculopathy or 
neuropathy on examination; the examiner noted the Veteran had 
normal motor reflex and sensory testing.

On review of the evidence above relating to symptoms after 
September 26, 2003, the Board finds the Veteran is entitled 
to a rating of 20 percent effective from February 4, 2007, 
the date of a service radiology report showing straightening 
of the cervical lordosis with degenerative kyphosis.  This is 
squarely within the criteria for a 20 percent rating under 
the rating schedule in effect after September 2003.  None of 
the evidence for the period prior to February 4, 2007, shows 
that the Veteran had muscle spasm or guarding severe enough 
to result in abnormal spinal contour, combined limitation of 
motion of the cervical spine to 170 degrees or less, or 
limitation of forward flexion of the cervical spine to 30 
degrees or less, as required for a rating in excess of 10 
percent under the new criteria.  Moreover, none of the 
evidence shows that the Veteran has ever been found to have 
ankylosis of the cervical spine or limitation of flexion to 
15 degrees or less.  Therefore, a rating in excess of 20 
percent is not warranted under the new criteria.

In considering the Veteran's symptoms the Board has 
considered the Veteran's lay evidence of symptomology as 
documented in her correspondence to VA, her testimony before 
the Board and her statements to various medical providers.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In 
this case, however, even affording the Veteran full 
competence and credibility in reporting her symptoms there is 
nothing therein that supports a finding of symptoms or 
functional impairment warranting higher ratings than those 
discussed above.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects the Veteran has not required frequent 
hospitalizations for her cervical spine disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations, to include the 
increases granted herein.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Initial Evaluation of Residuals of a Fractured Right Fifth 
Metatarsal

The Veteran's right foot disability is rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot 
injuries, other), with rating criteria as follows.  A rating 
of 10 percent is assigned for moderate disability.  A rating 
of 20 percent is assigned for moderately severe disability.  
A rating of 30 percent is assigned for severe disability.

The terms "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2009).  

The Veteran's foot disability has been rated as 
noncompensable effective from November 10, 1992 (initial 
rating).

The Veteran had a VA general medical examination in November 
1992 in which she reported no complaints about her right 
foot.  The examiner noted a recently-healed fracture of the 
right fifth metatarsal, without tenderness but with a slight 
bulge.

The Veteran had another VA general medical examination in 
December 1994.  There is no indication she complained of 
right foot problems, and the examination report is silent in 
regard to any observed abnormality of the foot.

The Veteran had a VA examination of the feet in October 1997 
in which she reported having been treated in service for 
fracture of the right fifth metatarsal.  She stated she 
continued to have problems, especially after being on her 
feet for 30 minutes.  She reported pain in the area of the 
fracture and having to sit down to relieve the pain.  
Examination showed no impairment of strength or sensation.  
However, there were pain and tenderness on motion along the 
fifth ray.  X-ray revealed no evidence of current non-union.  
The examiner's impression was no clinical evidence of 
perineal subluxation or synovitis of the perineal; no 
evidence of sural nerve entrapment; no clinical evidence of 
non-union of the fifth metatarsal of the right foot; pain and 
discomfort with plantar flexion and dorsiflexion of the fifth 
ray status post fracture; and, by history complaint of pain 
that limits her activity and causes her to rest and elevate 
her foot for relief. 

The Veteran testified before the Board in November 2000 that 
she experiences burning pain in the foot aggravated by 
walking and by the weather.  Her Army Reserve unit allowed 
her to walk for the physical readiness test rather than run.  
She could stand up for about 30 minutes before onset of pain.  
She was advised to take pain medication to relieve the 
symptoms.

A Report of PEB proceedings dated in May 2008 recommended the 
Veteran be discharged from service for disabilities including 
bilateral foot pain status post bilateral bunionectomies, for 
which disability the PEB recommended 20 percent disability 
(10 percent each foot).  The Board notes at this point that 
the narrative is silent in regard to the healed fracture of 
the right fifth metatarsal as a contributing factor.

The Veteran was examined by a VA podiatrist in June 2008.  
The examiner reviewed the claims file.  The Veteran 
complained of chronic pain possibly associated with 
fibromyalgia and of generalized weakness.  She specifically 
complained of bilateral foot pain and cold feet, and reported 
foot pain ever since elective bunion surgery in 2005 and 
2006.  On examination the Veteran exhibited mild bilateral 
symmetric pes planus.  Achilles tendon alignment was normal.  
In specific regard to the right fifth toe, there was a mild 
hammertoe deformity without focal point tenderness, swelling 
or deformity in the region.  The examiner noted the Veteran 
walks with an antalgic gait and uses a cane, but stated there 
is a paucity of clinical evidence to legitimately contribute 
to the presented level of disability; i.e., the clinical 
picture may suggest fictitious complaint, gain-seeking or 
disproportionate non-focal pattern.  The examiner's 
assessment was right fifth metatarsal base fracture, resolved 
uneventfully without sequelae or limitation whatsoever. 

The examiner also stated the right fifth toe hammertoe 
deformity is not related to the fifth metatarsal injury and 
not related to service.  The Veteran's complaints of symptoms 
at the levels of both ankles are out of proportion and 
without evidence of actual pathology or limitation and 
without correlation to service.  The Veteran's mild pes 
planus is hereditary and is not caused or aggravated by 
active service.  The Veteran has mild osteoarthritis of the 
right first metatarsal joint that is directly and causally 
related to elective surgical treatment during active service.  
Finally, the examiner reiterated that the Veteran's report of 
currently performing employment involving 70 percent standing 
and 30 percent sitting was at odds with her clinical 
presentation of severe debilitation, suggesting a picture of 
gain-seeking and/or chronic narcotic/pain management 
habituation.  

On review of the evidence above the Board finds the Veteran's 
right foot disability is not compensable.  Her fracture is 
shown to be well-healed and without residuals.  The Veteran 
has occasionally complained of foot pain, but such foot pain 
is shown to be due to nonservice-connected comorbid foot 
disorders.  There is no limitation of motion or function 
whatsoever on which to base a compensable rating under the 
rating schedule.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The record reflects the Veteran has not required frequent 
hospitalizations for her right 5th metatarsal disability and 
that there are no disabling manifestations of the disability 
.  Accordingly, the Board has concluded that referral of this 
claim for extra-schedular consideration is not in order.  

Entitlement to Compensable Rating based upon Multiple, 
Noncompensable Service-Connected Disabilities Pursuant to 38 
C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

In this case, a 10 percent or higher rating has been in 
effect for the Veteran's service-connected disabilities 
throughout the period under review.  Therefore, she is not 
entitled to a 10 percent rating under 38 C.F.R. § 3.324.



ORDER

Service connection for a disability manifested by hair loss 
is denied.

The Board having determined that the Veteran's cervical spine 
disability warrants a 10 percent rating, but not higher, 
during the period prior to February 7, 2007, and a 20 percent 
rating, but not higher, from that date, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

A compensable initial disability rating for residuals of a 
fracture of the right fifth metatarsal is denied.

A compensable rating based upon multiple, noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
is denied.



REMAND

The Board finds further development is necessary before the 
claim for service connection for bilateral knee pain is 
decided.

Joint pain is one of the symptoms cited in 38 C.F.R. § 
3.317(b) as possibly indicative of an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  Review 
of the record shows the Veteran has complained to medical 
providers of other representative symptoms, including 
fatigue, skin rash, headaches (service-connected), muscle 
pain, sleep disturbance (service-connected as sleep apnea), 
and neuropsychological signs or symptoms.

The Veteran had a VA examination in June 2008 in which the 
examiner stated the Veteran's knees were normal on 
examination; in essence, there was no demonstrated underlying 
medical disorder for the claimed knee pain.  However, there 
is no medical opinion of record showing the Veteran does or 
does not have an undiagnosed illness or medically unexplained 
chronic multisymptom illness of which the knee pain may be a 
manifestation.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange 
for the Veteran to undergo an 
examination by a physician with 
sufficient expertise to determine 
whether the Veteran has an undiagnosed 
illness or medically unexplained 
chronic multisymptom illness of which 
the claimed bilateral knee pain is a 
manifestation.  

The claims files, to include a complete 
copy of this REMAND, must be made 
available to the examiner, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  

All tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the Veteran has an undiagnosed illness 
or medically unexplained chronic 
multisymptom illness of which the 
claimed bilateral knee pain is a 
manifestation.  

The rationale for all opinions 
expressed should be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

3.  Then, the RO of the AMC should 
readjudicate the claim for service 
connection for bilateral knee pain.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and her representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity 
to respond before the case is returned 
to the Board for further appellate 
action.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


